DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed on April 16, 2021. U.S. patents and Foreign Patents have been considered.
ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT
Allowable Subject Matter
Claims 9-14, 17-20 and 23-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for marking of allowable subject matter of independent claims 9, 17 and 23, in the instant application is the combination with the inclusion in these claims of the limitations of an apparatus comprising:
“…determining input comprising the storage attributes of the storage device that failed; and using the input to retrain the machine learning module to produce a first output value indicating no expected remaining life of the storage device, wherein the machine learning module is retrained at multiple points-in-time to improve a predictive accuracy of determining the expected remaining life to determine when to replace the storage device, including predictive accuracy of determining no expected remaining life; and after the retraining the machine learning module for the storage device that failed, executing the machine learning module to produce a second output value based on current storage attributes of an operational storage device to determine an expected remaining life of the operational storage device”.

Prior art Zhai et al. (US 10,572,323) teaches constructing a model that predicts failure of the physical storage units in the data storage device, where the model is trained using empirical data containing operational parameters of physical storage units, determining failure predictions of the physical storage units in the data storage device using the model, moving applications in the data storage device based on the failure predictions of the physical storage units in the data storage device, and maintaining the physical storage units in the data storage device according to the failure predictions of the physical storage units in the data storage device where the failure model 112 uses data from the physical storage units of the storage devices 104a-104c to predict physical storage units that fall into one of three groups: a first group corresponding to physical storage units that are expected to fail within one month, a second group of physical storage units that are expected to fail between one month and two months, and a third group of physical storage units that are not expected to fail within two months. Of course, different time durations could be used and a different number of groups could be used. Operation and implementation of the failure model 112 is described in more detail elsewhere herein. At least some results from the failure model 112 may be output to a data file (not shown), such as a spreadsheet file, and/or to a screen 114 that is coupled to the computing device 102. Also, as discussed elsewhere herein, at least some results from the failure model 112 may be used by the M&O software 108 for remedial actions, and Once the failure model 112 is being used by the computing device 102, the model 112 receives data 146 corresponding to actual operational parameters from the physical storage units of the storage devices 104a-104c. The operational parameters provided in the data 146 are the same (or nearly the same) as parameters in the data 142 used to train the model 112. The model outputs predictions for failures for the physical storage units based in the data 146. Note that it is also possible for the M&O software 108 (and/or a user directly) to adjust the model 112 based on the data 146 by indicating which specific physical storage units actually failed and when the failure occurred. Thus, the failure model 112 may be continuously updated by presenting the data 146 to the failure module 112 in a way that allows the failure model 112 to be updated/improved (Column 1, lines 50-55, Column 5, lines 47-67, Column 6, lines 1-14 and lines 44-46 and Column 7, lines 1-31; FIGs.1, 4 and 5) but not the specific limitations of “determining input comprising the storage attributes of the storage device that failed; and using the input to retrain the machine learning module to produce a first output value indicating no expected remaining life of the storage device, wherein the machine learning module is retrained at multiple points-in-time to improve a predictive accuracy of determining the expected remaining life to determine when to replace the storage device, including predictive accuracy of determining no expected remaining life; and after the retraining the machine learning module for the storage device that failed, executing the machine learning module to produce a second output value based on current storage attributes of an operational storage device to determine an expected remaining life of the operational storage device”.
Dependent claim(s) 10-14, 18-20 and 24-36 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 9, 17 and 23 upon which claims 10-14, 18-20 and 24-36 depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED M GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-270-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135